Citation Nr: 0018247	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  94-48 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertensive vascular 
disease (hypertension).


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

The veteran had active service from April 1965 to March 1968, 
September 1971 to September 1979, and from January 1991 to 
July 1991.  He apparently served in the U.S. Air Force 
Reserve from October 1979 to 1998 (except for his recall to 
active service for the Persian Gulf War in 1991).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating determinations of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  A central office hearing was held 
before the undersigned acting Board member in May 1997.

Following the Board's last May 1997 remand, the RO granted 
service connection on all outstanding appellate issues except 
one, which was described as entitlement to service connection 
for heart disease, characterized as an abnormal EKG.  For 
reasons which will be stated below, the appellate issue now 
pending has been recharacterized and this case must again be 
remanded for additional development.  


FINDING OF FACT

The veteran had an abnormal EKG in July 1991 during his last 
period of active service and an abnormal EKG has apparently 
been chronic ever since that service and the most recent 
addendum to a VA heart and hypertension examination states 
that the veteran's EKG abnormality is consistent with a 
long-standing history of hypertension.


CONCLUSION OF LAW

A claim for service connection for hypertension is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's initial claim in relation to this appellate 
issue was entitlement to service connection for heart 
disease, characterized as an abnormal EKG.  That is, from the 
time of his initial claim in 1992 until the time his hearing 
before the undersigned in May 1997, the veteran pointed out 
that he had received an EKG examination during active 
military service in July 1991 which was interpreted as being 
abnormal.  During this period, the veteran did not know (or 
clearly identify) what this abnormality represented, but he 
clearly was seeking service connection for any disability 
attributable to the EKG abnormality during service.  
Accordingly, the issue was rather vaguely characterized.  

The veteran was provided an EKG during service in July 1991 
which was identified as abnormal but with no clear 
explanation of any underlying abnormality.  There is also on 
file evidence of a subsequent EKG performed by a service 
medical facility in July 1996 which is also characterized as 
abnormal but with no explanation.  Finally, an EKG was 
apparently performed by VA in conjunction with a January 1999 
VA examination and an addendum apparently written (but 
unsigned) by the same physician who conducted this VA 
examination the same month states that the veteran's EKG is 
abnormal in that it "shows increased QRS voltage consistent 
with a long-standing history of hypertension though certainly 
not suggestive of any other significant cardiovascular 
pathology."  This physician also wrote that there was 
evidence that the veteran had long-standing hypertension 
"with some evidence of hypertensive involved cardiac disease 
including left ventricular hypertrophy."  

Accordingly, while the issue for appellate review was rather 
vaguely characterized as some (unknown) heart disability 
attributable to an unexplained, abnormal EKG, it would now be 
appropriate to characterize the appellate issue as 
entitlement to service connection for hypertensive vascular 
disease (hypertension), which although technically not a 
disability of the heart, is certainly the diagnosis which has 
recently been related to the veteran's abnormal EKG readings.  
VA is required to resolve all reasonable doubts in favor of 
veterans, and is required to address all claims reasonably 
raised by the evidence.  Considering the duration of the 
pending appeal, it would not be fair or equitable to simply 
deny a claim for service connection for a heart disability 
and then to commence a new service connection claim for 
hypertension.  Recharacterization of the issue on appeal is 
proper in accordance with the applicable laws and regulations 
governing the adjudication of claims for disability 
compensation.  

As above noted, because the veteran had an abnormal EKG 
during service which was unexplained, because an abnormal EKG 
appears to have been "chronic" ever since service, and 
because the most recent abnormal EKG is explained to be 
consistent with "long-standing hypertension" with at least 
the possibility of secondary left ventricular hypertrophy, 
the veteran's claim is well grounded in that the evidence at 
least plausibly relates the possible onset of hypertension to 
a period of active service.  


ORDER

The claim for service connection for hypertension is well 
grounded and, to this extent only, the appeal is granted.  


REMAND

Because the claim for service connection is well grounded, it 
is well established that VA has a duty to assist the veteran 
in developing all facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  

Action paragraph 6 of the Board's May 1997 remand 
specifically requested that any VA examinations ordered 
should specifically included inquiry into the issue of 
whether the veteran developed or aggravated any claimed 
disability during active military service.  Additionally, the 
Board notes that the RO's request for cardiovascular 
examinations specifically included an inquiry as to whether 
any disability found was shown to be incurred or aggravated 
during military service.  Unfortunately, this question was 
nowhere addressed by the VA physician who performed the 
January 1999 VA examination for heart and hypertension or the 
addendum thereto.  That is, while this physician seemed to 
state that the veteran's abnormal EKG's were indicative of a 
long-standing history of hypertension, there was no opinion 
provided as to the most probable date of onset of 
hypertension and/or whether onset was during (or within one 
year of; 38 C.F.R. §§ 3.307. 3.309) active military service.  
Accordingly, this claim must be remanded to obtain such an 
opinion.  

Upon review of the file, the Board notes that the RO did a 
commendable job of otherwise developing this case in 
accordance with the Board's May 1997 remand to include 
documenting and notifying the veteran of the outcome of all 
attempts made in collecting all available active and reserve 
service medical records.  It is noted that the RO's attempt 
to obtain copies of the veteran's reserve service medical 
records from September 1979 through January 1991 was 
unsuccessful and that they twice received responses to 
inquiries which indicated that these records were charged out 
to respond to another request and then inadvertently 
misplaced.  It was indicated that they had been flagged and 
when the records were located they would be forwarded to VA.  

The Board has itself conducted a review of the evidence 
presently on file and reports the following:  A VA medical 
record from September 1983 contains a recorded blood pressure 
of 150/98.  A VA medical record from December 1985 contains a 
recorded blood pressure of 150/96.  There are, however, other 
blood pressure readings during this period which would likely 
be characterized as "normal" (see 38 C.F.R. § 4.104, 
Diagnostic Code 7101).  In addition to the abnormal EKG 
completed during the veteran's last period of active service 
in July 1991, there is also a service blood pressure recorded 
during this period in May 1991 of 140/90.  Following final 
active service separation, there is a VA recorded blood 
pressure reading from November 1992 of 148/94.  The next 
month in December 1992 there is on file a cardiac ultrasound 
report which appears to report entirely normal findings 
including no discrete left ventricular wall motion 
abnormalities identified.  Finally, it appears that since the 
time of the Board's previous May 1997 remand, the veteran has 
been affirmatively diagnosed with hypertension (and provided 
medication therefor) which the most recent VA examination 
report described as "moderately well controlled."  

The question presented is when was the most probable time of 
onset of hypertension?  More specifically, did hypertension 
have onset during active military service (or ACTDUTRA, but 
not INACTDUTRA (injury only)) or may it be presumed to have 
had such onset.  However, it must also be pointed out that 
the United States Court of Appeals for Veterans Claims 
(Court) has held that in order for hypertension to be shown 
as a current disability, it must be present to the minimum 
compensable degree under the Rating Schedule.  Cox v. Brown, 
5 Vet. App. 95, 99 (1993); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  Under the Rating Schedule prior to January 
12, 1998, the minimum compensable level of hypertension was 
shown where the disability was manifested by diastolic blood 
pressure readings predominantly 100 or more.  A 10 percent 
evaluation was also provided where continuous medication was 
shown necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).  Under the 
present rating criteria, the minimum compensable level of 
hypertension exists where the disability is manifested by 
diastolic readings predominantly 100 or more, or systolic 
readings predominantly 160 or more, or there is a history of 
diastolic readings of 100 or more and continuous medication 
is necessary for control of hypertension.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1999).  

Another attempt must be made to obtain copies of the 
veteran's reserve service medical records from the 1980's and 
1990's after his final active service separation then the 
veteran's claims folder must be referred to a specialist in 
hypertension for the production of an opinion.  This issue is 
referred back to the RO for the following action:

1.  The veteran should be offered the 
opportunity of submitting any additional 
evidence or argument he may have with 
respect to the remaining issue on appeal.  
Any evidence or argument submitted must 
be added to the claims folder.  

2.  The RO should again attempt to obtain 
copies of the veteran's reserve service 
medical records from September 1979 
through January 1991, and should also 
attempt to secure such records from July 
1991 through the time the veteran ceased 
active reserve service in 1998.  Attempts 
to obtain these records must be 
documented and any records obtained must 
be added to the claims folder.

3.  Including any additional evidence or 
arguments submitted by the veteran and 
any records otherwise obtained from 
development of this case, the veteran's 
claims folder should be referred to a VA 
medical specialist in hypertension for 
the production of an opinion.  The VA 
physician should be provided a complete 
copy of this remand (not just the action 
paragraphs) and requested to review the 
veteran's entire claims folder and to 
produce an opinion as to the most 
probable date of onset of the veteran's 
hypertension.  In seeking this opinion, 
the RO must clearly explain in its 
request for a VA medical opinion what VA 
considers necessary for hypertension to 
be shown as a current disability, as 
noted above, including a recitation of 
the old and current criteria for a 
compensable, 10 percent evaluation.  The 
question presented is, given the evidence 
available for review, what is the most 
probable date or time period at which 
point the veteran met the criteria for a 
compensable evaluation under either the 
old criteria prior to January 1998, or, 
either the old or new criteria after 
January 1998.  The request for this 
opinion must acknowledge that the 
requested opinion may require a degree of 
speculation but an opinion must be 
provided in any event.  Additionally, the 
request must ask the VA physician to 
provide an explanation, to the best of 
his or her ability, describing the 
reasons behind any opinion provided.  If, 
in the VA physician's opinion, it would 
be necessary or useful for the veteran to 
actually have another physical 
examination or any other diagnostic 
testing, then this VA physician should 
take whatever actions are necessary to 
see that such examination and/or 
diagnostic testing are actually performed 
and reports therefrom added to the file 
along with the physician's opinion.  
After the requested opinion is produced, 
the RO must immediately review it for 
completeness and conformity with this 
remand and, if it materially fails to 
answer the questions presented, it must 
be immediately returned to the VA 
physician for correction, clarification, 
or the provision of the necessary 
opinion.  

4.  Thereafter, the RO should again 
address the veteran's claim for service 
connection for hypertension.  If the 
decision remains adverse to the veteran, 
he should be provided with a supplemental 
statement of the case and given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board 
after compliance with all appellate 
procedures.  The veteran need do nothing 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. JOHNSTON
	Acting Member, Board of Veterans' Appeals


Error! Not a valid link.

